Order and judgment (one paper), Supreme Court, New York County (Carol R. Edmead, J.), entered May 6, 2010, which, upon granting respondent’s motion to reargue an order, same court and Justice, entered July 31, 2009, vacated the order entered July 31, 2009, granted respondent’s cross motion to dismiss the petition brought pursuant to CPLR article 78, and dismissed the petition, unanimously affirmed, without costs.
In this article 78 proceeding, the motion court properly concluded that the administrative law judge’s determination was not arbitrary, capricious or an abuse of discretion (see CPLR 7803 [3]; Matter of Windsor Place Corp. v State Div. of Hous. & Community Renewal, Off. of Rent Admin., 161 AD2d 279 [1990]). Pursuant to the rules and regulations of the Department of Sanitation (see NY City Charter § 2604 [b] [2]; see also 53 RCNY 1-13 [a], [b]), the alleged prohibited conduct, i.e., the removal of trade waste, could be considered a crime (see NY City Charter § 2606 [c]; see also Penal Law § 10.00 [6]), and therefore, the complaints at issue are not time-barred (cf. Civil Service Law § 75 [4]). Concur — Saxe, P.J., Sweeny, Catterson, Freedman and Manzanet-Daniels, JJ.